UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 99.75% (Cost $54,237,395) New York 86.24% Albany Parking Auth, Rev Ref Ser 2001A 5.625 07-15-25 BBB+ 750 804,577 Chautauqua Tobacco Asset Securitization Corp, Rev Ref Asset Backed Bond 6.750 07-01-40 BBB 1,000 1,083,090 Essex County Industrial Development Agency, Rev Ref Solid Waste Disp Intl Paper Ser 2005A 5.200 12-01-23 BBB 800 835,416 Herkimer County Industrial Development Agency, Rev Ref Folts Adult Home Ser 2005A 5.500 03-20-40 Aaa 1,000 1,134,100 Metropolitan Transportation Auth, Rev Serv Contract Commuter Facil Ser 3 7.375 07-01-08 A1 375 389,021 Monroe Newpower Corp, Rev Ref Pwr Facil 5.100 01-01-16 BBB 1,000 1,044,250 Nassau County Industrial Development Agency, Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001A 6.250 11-01-21 A3 275 300,193 Rev Ref Civic Facil North Shore Hlth Sys Projs Ser 2001B 5.875 11-01-11 A3 250 263,700 New York, City of, Gen Oblig Unltd Preref Ser 1990B 8.250 06-01-07 AA- 180 184,205 Gen Oblig Unltd Ser 1993E2 (P) 3.590 08-01-20 AAA 400 400,000 Gen Oblig Unltd Ser 2001B 5.250 12-01-17 AA- 1,500 1,597,545 Gen Oblig Unltd Ser 2004J 5.000 05-15-23 AA- 1,000 1,061,270 Gen Oblig Unltd Unref Bal Ser 1990B 8.250 06-01-07 AA- 20 20,445 New York City Industrial Development Agency, Rev Civic Facil Lycee Francais de NY Proj Ser 2002A 5.375 06-01-23 A 1,000 1,056,890 Rev Civic Facil Polytechnic Univ Proj 6.125 11-01-30 BB+ 1,000 1,060,600 Rev Liberty 7 World Trade Ctr Ser 2005A (G) 6.250 03-01-15 BB- 1,000 1,067,280 Rev Ref Brooklyn Navy Yard Cogen Partners 5.650 10-01-28 BBB- 1,000 1,011,440 Rev Spec Airport Facil Airis JFK I LLC Proj Ser 2001A 5.500 07-01-28 BBB- 1,000 1,035,530 Rev Terminal One Group Assn Proj 5.500 01-01-21 BBB+ 1,000 1,098,110 New York City Municipal Water Finance Auth, Rev Preref Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 740 808,169 Rev Ref Wtr & Swr Sys 5.500 06-15-33 AA+ 1,500 1,613,400 Rev Ref Wtr & Swr Sys Cap Apprec Ser 2001D Zero 06-15-20 AA+ 2,000 1,168,240 Rev Unref Bal Wtr & Swr Sys Ser 2000B 6.000 06-15-33 AA+ 460 499,486 Page 1 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) New York City Transitional Finance Auth, Rev Future Tax Sec Ser 2000B 6.000 11-15-29 AAA 1,000 1,090,300 Rev Ref Future Tax Sec Ser 2002A (Zero to 11-01-11 then 14.000%) (O) Zero 11-01-29 AAA 1,000 833,760 New York City Trust For Cultural Resources, Rev Ref American Museum of Natural History Ser 2004A 5.000 07-01-36 AAA 1,000 1,069,570 New York Liberty Development Corp, Rev Goldman Sachs Headquarters 5.250 10-01-35 A+ 2,000 2,379,200 Rev National Sports Museum Proj Ser 2006A (G) 6.125 02-15-19 BB- 1,000 1,063,980 New York Local Government Assistance Corp, Rev Ref Ser 1993C 5.500 04-01-17 AAA 1,225 1,398,031 New York State Dormitory Auth, Rev Cap Apprec FHA Insd Mtg Ser 2000B (G) Zero 08-15-40 AA 3,000 391,770 Rev Lease State Univ Dorm Facil Ser 2000A 6.000 07-01-30 AA- 1,000 1,093,070 Rev Miriam Osborn Mem Home Ser 2000B 6.875 07-01-25 A 750 839,445 Rev North Shore L I Jewish Grp 5.375 05-01-23 A3 1,000 1,073,040 Rev Personal Income Tax Ser 2005F 5.000 03-15-30 AAA 1,000 1,072,840 Rev Ref Concord Nursing Home Inc 6.500 07-01-29 Aa1 500 542,375 Rev Ref Ser 2002B 5.250 11-15-23 AA- 1,000 1,076,980 Rev Ref State Univ Edl Facil Ser 1993A 5.500 05-15-19 AA- 2,000 2,287,880 Rev Ref State Univ Edl Facil Ser 1993A 5.250 05-15-15 AAA 1,000 1,110,060 Rev Ref Univ of Rochester Defd Income Ser 2000A (Zero to 07-01-10 then 6.05%) (O) Zero 07-01-25 AAA 1,000 888,070 Rev State Univ Edl Facil Ser 2000B 5.375 05-15-23 AA- 1,000 1,070,100 Rev Unref City Univ 4th Ser 2001A 5.250 07-01-31 AA- 130 139,558 New York State Environmental Facilities Corp, Rev Ref Poll Control (P) 10.484 06-15-11 AAA 500 653,525 Rev Unref Bal Poll Control Ser 1991E 6.875 06-15-10 AAA 25 25,240 New York State Power Auth, Rev Ref Gen Purpose Ser 1990W 6.500 01-01-08 AAA 150 152,006 Onondaga County Industrial Development Agency, Rev Sr Air Cargo 6.125 01-01-32 Baa3 1,000 1,063,720 Orange County Industrial Development Agency, Rev Civic Facil Arden Hill Care Ctr Newburgh Ser 2001C (G) 7.000 08-01-31 BB- 500 533,110 Port Auth of New York & New Jersey, Rev Ref Spec Proj KIAC Partners Ser 4(G) 6.750 10-01-19 BBB- 1,500 1,527,360 Suffolk County Industrial Development Agency, Rev Civic Facil Huntington Hosp Proj Ser 2002B 6.000 11-01-22 BBB 1,000 1,086,340 Rev Ref Jeffersons Ferry Proj 5.000 11-01-28 BBB- 1,000 1,047,770 Triborough Bridge & Tunnel Auth, Rev Ref Gen Purpose Ser 1992Y 6.125 01-01-21 AAA 1,500 1,855,005 Page 2 John Hancock New York Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) TSASC, Inc., Rev Tobacco Settlement Asset Backed Bond Ser 1 5.500 07-15-24 AAA 800 868,128 Upper Mohawk Valley Regional Water Finance Auth, Rev Wtr Sys Cap Apprec Zero 04-01-22 Aaa 2,230 1,203,932 Westchester County Healthcare Corp, Rev Ref Sr Lien Ser 2000A 6.000 11-01-30 BB 1,150 1,186,708 Yonkers Industrial Development Agency, Rev Community Dev Pptys Yonkers Inc Ser 2001A 6.625 02-01-26 BBB- 1,000 1,119,170 Puerto Rico 9.87% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 7.720 07-01-11 AAA 2,000 2,395,280 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.290 07-01-18 Aaa 500 585,980 Puerto Rico Public Building Auth, Rev Govt Facil Ser 1995A (Gtd) 6.250 07-01-12 AAA 1,110 1,264,223 Puerto Rico Public Finance Corp., Rev Preref Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB- 1,005 1,097,259 Rev Unref Bal Commonwealth Approp Ser 2002E 5.500 08-01-29 BBB- 495 527,670 Virgin Islands 3.64% Virgin Islands Public Finance Auth, Rev Ref Gross Receipts Tax Ln Note Ser 1999A 6.500 10-01-24 BBB 535 594,353 Rev Sub Lien Fund Ln Notes Ser 1998E (G) 5.875 10-01-18 BBB- 1,500 1,567,170 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.25% (Cost $147,000) Joint Repurchase Agreement 0.25% Investment in a joint repurchase agreement transaction with UBS AG  Dated 11-30-06, due 12-1-06 (Secured by U.S. Treasury Inflation Indexed Bonds 2.000%, due 1-15-26 and 3.625%, due 4-15-28 and U.S. Treasury Inflation Indexed Notes 0.875%, due 4-15-10, 1.875%, due 7-15-15, 2.000%, due 7-15-14, 3.375%, due 1-15-07, 3.375%, due 1-15-12, and 4.250%, due 1-15-10). Maturity value: $147,022 5.280 147 147,000 Total investments (Cost $54,384,395) 100.00% Page 3 John Hancock New York Tax-Free Income Fund Footnotes to Schedule of Investments November 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on November 30, 2006. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on November 30, 2006, including short-term investments, was $54,384,395. Gross unrealized appreciation and depreciation of investments aggregated $5,073,540 and $0, respectively, resulting in net unrealized appreciation of $5,073,540. Footnotes to Schedule of Investments - Page 1 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Interest Maturity Credit Par value State, issuer, description rate (%) date rating (A) Value Tax-exempt long-term bonds 99.88% (Cost $98,408,353) Massachusetts 90.52% Boston City Industrial Development Financing Auth, Rev Ref Swr Facil Harbor Electric Energy Co Proj 7.375 05-15-15 BBB 205 206,872 Boston Water & Sewer Commission, Rev Ref Sr Ser 1992A 5.750 11-01-13 AA 500 542,940 Freetown Lakeville Regional School District, Gen Oblig Unltd 5.000 07-01-23 AAA 1,000 1,073,140 Holyoke Gas & Electric Department, Rev Ser 2001A 5.000 12-01-31 Aaa 3,410 3,607,166 Massachusetts Bay Transportation Auth, Rev Assessment Ser A 5.250 07-01-31 AAA 1,000 1,199,730 Rev Preref Spec Assessment Ser 2000A 5.250 07-01-30 AAA 780 824,795 Rev Ref Sales Tax Ser 2005B 5.500 07-01-28 AAA 1,000 1,225,350 Rev Ref Ser 1994A 7.000 03-01-14 AA 1,000 1,186,630 Rev Ser 1997D 5.000 03-01-27 AAA 1,000 1,013,510 Rev Spec Assessment Ser 2004A 5.000 07-01-34 AAA 1,000 1,094,970 Rev Unref Bal Spec Assessment Ser 2000A 5.250 07-01-30 AAA 220 231,121 Massachusetts College Building Auth, Rev Ref Cap Apprec Ser 2003B Zero 05-01-19 AAA 1,000 598,960 Massachusetts, Commonwealth of, Gen Oblig Ltd Ref 5.500 11-01-17 AAA 1,000 1,155,880 Gen Oblig Ltd Ref Ser 2001C 5.375 12-01-19 AA 1,000 1,081,550 Gen Oblig Ltd Ref Ser 2002C 5.500 11-01-15 AA 1,000 1,138,340 Gen Oblig Ltd Ref Ser 2004B 5.250 08-01-20 AA 1,000 1,145,370 Gen Oblig Ltd Ser 2005C 5.000 09-01-24 AA 1,000 1,104,260 Gen Oblig Unltd Ref Ser 2004C 5.500 12-01-24 AAA 2,000 2,402,480 Rev Spec Oblig Dedicated Tax 5.250 01-01-26 AAA 1,000 1,103,020 Massachusetts Development Finance Agency, Rev Belmont Hill School 5.000 09-01-31 A 1,000 1,044,930 Rev Boston Univ Ser 2002R-4 (P) 3.600 10-01-42 AAA 1,800 1,800,000 Rev Curry College Ser 2005A 4.500 03-01-25 A 1,000 1,004,050 Rev Curry College Ser 2006A 5.250 03-01-26 A 1,000 1,071,820 Rev Dominion Energy Brayton Point (P) 5.000 02-01-36 BBB 1,000 1,043,580 Rev Plantation Apts Hsg Prog Ser 2004A 5.000 12-15-24 AAA 2,320 2,342,898 Rev Ref Combined Jewish Philanthropies Ser 2002A 5.250 02-01-22 Aa3 1,875 2,023,256 Rev Ref Resource Recovery Southeastern Ser 2001A 5.625 01-01-16 AAA 500 547,655 Rev Resource Recovery Ogden Haverhill Proj Ser 1998B 5.500 12-01-19 BBB 1,500 1,559,655 Page 1 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Rev Volunteers of America Concord Ser 2000A 6.900 10-20-41 AAA 1,000 1,128,760 Rev YMCA Greater Boston Iss (G) 5.450 11-01-28 AA 3,000 3,153,960 Rev YMCA Greater Boston Iss (G) 5.350 11-01-19 AA 1,000 1,049,480 Massachusetts Health & Educational Facilities Auth, Rev Civic Investments Inc Ser 2002B (G) 9.200 12-15-31 BB 2,000 2,472,460 Rev Harvard Univ Iss Ser 2000W 6.000 07-01-35 Aaa 1,000 1,091,300 Rev Jordan Hosp Ser 2003E 6.750 10-01-33 BBB- 1,500 1,675,110 Rev Ref Boston College Iss Ser 1998L 5.000 06-01-26 AA- 1,000 1,024,160 Rev Ref Boston College Iss Ser 1998L 4.750 06-01-31 AA- 1,000 1,011,280 Rev Ref Emerson Hosp Ser 2005E 5.000 08-15-35 AA 1,000 1,047,370 Rev Ref Harvard Pilgrim Health Ser 1998A 5.000 07-01-18 AAA 1,000 1,024,970 Rev Ref Lahey Clinic Med Ctr Ser 2005C 5.000 08-15-23 AAA 1,000 1,075,150 Rev Ref New England Med Ctr Hosp Ser 2002H 5.000 05-15-25 AAA 1,000 1,053,600 Rev Ref Partners Healthcare Sys Ser 2001C 5.750 07-01-32 AA 1,000 1,088,420 Rev Ref South Shore Hosp Ser 1999F 5.750 07-01-29 A 1,000 1,055,110 Rev Simmons College Ser 2000D 6.150 10-01-29 AAA 1,000 1,101,690 Rev Sterling & Francine Clark Ser 2006A 5.000 07-01-36 AA 1,000 1,072,350 Rev Univ of Mass Worcester Campus Ser 2001B 5.250 10-01-31 AAA 1,500 1,596,540 Rev Wheelock College Ser 2000B 5.625 10-01-30 Aaa 1,000 1,067,830 Rev Ref Williams College Ser 2003H 5.000 07-01-33 AA+ 1,500 1,591,395 Massachusetts Housing Finance Agency, Rev Rental Mtg Ser 2001A 5.800 07-01-30 AAA 975 1,016,096 Rev Ser 2003B 4.700 12-01-16 AA- 1,310 1,358,929 Massachusetts Industrial Finance Agency, Rev Assisted Living Facil Newton Group Properties 8.000 09-01-27 AAA 1,975 2,090,380 Rev Assisted Living Facil TNG Marina Bay LLC Proj 7.500 12-01-27 AAA 1,000 1,062,320 Rev Dana Hall School Iss (G) 5.800 07-01-17 AA 1,090 1,125,032 Rev Ref Resource Recovery Ogden Haverhill Proj Ser 1998A 5.600 12-01-19 BBB 500 520,185 Rev Wtr Treatment American Hingham Proj 6.900 12-01-29 A 1,210 1,212,868 Rev Wtr Treatment American Hingham Proj 6.750 12-01-20 A 2,780 2,786,255 Massachusetts Municipal Wholesale Electric Co, Rev Pwr Supply Sys (P) 6.620 07-01-18 AAA 1,000 1,012,800 Page 2 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Massachusetts Port Auth, Rev Ser 1999C 5.750 07-01-29 AAA 1,250 1,341,650 Rev Spec Facil US Air Proj Ser 1996A 5.750 09-01-16 AAA 1,000 1,021,670 Massachusetts Turnpike Auth, Rev Ref Metro Hwy Sys Sr Ser 1997A 5.125 01-01-23 AAA 4,300 4,390,343 Rev Ref Metro Hwy Sys Sr Ser 1997A 5.000 01-01-37 AAA 300 306,237 Rev Ref Metro Hwy Sys Sr Ser 1997C Zero 01-01-20 AAA 1,000 580,470 Massachusetts Water Pollution Abatement Trust, Rev Preref Pool Prog Ser 7 5.125 02-01-31 AAA 645 686,899 Rev Ref Pool Prog 5.250 08-01-25 AAA 1,000 1,171,950 Rev Ref Pool Prog Ser 9 5.250 08-01-18 AAA 2,500 2,776,025 Rev Unref Bal Pool Prog Ser 7 5.125 02-01-31 AAA 1,775 1,862,419 Narragansett Regional School District, Gen Oblig Unltd 5.375 06-01-18 Aaa 1,000 1,067,770 Pittsfield, City of, Gen Oblig Ltd 5.000 04-15-19 AAA 1,000 1,070,500 Plymouth, County of, Rev Ref Cert of Part Correctional Facil Proj 5.000 04-01-22 AAA 1,000 1,042,100 Rail Connections, Inc., Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-18 Aaa 1,750 914,795 Rev Cap Apprec Rte 128 Pkg Ser 1999B Zero 07-01-19 Aaa 2,415 1,181,877 Route 3 North Transit Improvement Associates, Rev Lease 5.375 06-15-29 AAA 3,100 3,288,790 University of Massachusetts, Rev Bldg Auth Facil Gtd Ser 2000A 5.125 11-01-25 AAA 1,000 1,057,880 Puerto Rico 9.36% Puerto Rico Aqueduct & Sewer Auth, Rev Inverse Floater (Gtd) (P) 7.720 07-01-11 AAA 2,000 2,395,280 Puerto Rico, Commonwealth of, Gen Oblig Unltd Ser 975 (P) 6.290 07-01-18 Aaa 1,500 1,757,940 Rev Inverse Floater (P) 7.720 07-01-11 AAA 1,000 1,202,080 Puerto Rico Highway & Transportation Auth, Rev Preref Hwy Ser 1996Y 6.250 07-01-14 BBB+ 955 1,121,667 Rev Ref Hwy Ser 2003AA 5.500 07-01-19 AAA 2,000 2,339,760 Rev Unref Bal Hwy Ser 1996Y 6.250 07-01-14 BBB+ 45 51,949 Puerto Rico Public Buildings Auth, Rev Gov't Facils Ser 1997B (Gtd) 5.000 07-01-27 AAA 1,000 1,023,590 Page 3 John Hancock Massachusetts Tax-Free Income Fund Securities owned by the Fund on November 30, 2006 (unaudited) Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 0.12% (Cost $129,000) Joint Repurchase Agreement 0.12% Investment in a joint repurchase agreement transaction with UBS AG  Dated 11-30-06, due 12-1-06 (Secured by U.S. Treasury Inflation Indexed Bonds 2.000%, due 1-15-26 and 3.625%, due 4-15-28 and U.S. Treasury Inflation Indexed Notes 0.875%, due 4-15-10, 1.875%, due 7-15-15, 2.000%, due 7-15-14, 3.375%, due 1-15-07, 3.375%, due 1-15-12, and 4.250%, due 1-15-10). Maturity value: $129,019 5.280 129 129,000 Total investments (Cost $98,537,353) 100.00% Page 4 John Hancock Massachusetts Tax-Free Income Fund Footnotes to Schedule of Investments November 30, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service or Fitch where Standard & Poor's ratings are not available unless indicated otherwise. (G) Security rated internally by John Hancock Advisers, LLC. (P) Represents rate in effect on November 30, 2006. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on November 30, 2006, including short-term investments, was $98,537,353. Gross unrealized appreciation and depreciation of investments aggregated $7,199,015 and $13,999, respectively, resulting in net unrealized appreciation of $7,185,016. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Tax-Exempt Series Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 26, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: January 26, 2007
